       Case 2:18-cv-01625-SSV-JCW Document 22 Filed 03/07/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


    HARMONY V. PEDDY                                                    CIVIL ACTION

    VERSUS                                                                NO. 18-1625

    AARON’S INC.                                                     SECTION “R” (2)



                                         JUDGMENT

        Considering the Court’s Order and Reasons1 and the parties’ joint Stipulation of

Dismissal2 on file herein,

        IT IS ORDERED, ADJUDGED AND DECREED that judgment is hereby entered

in favor of defendant dismissing the claims in plaintiff’s petition for damages3 with

prejudice.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that judgment is

hereby entered in favor of defendant on its counterclaim against plaintiff for breach of

contract. Defendant may recover as damages its attorneys’ fees and costs incurred in

defending plaintiff’s claims. Defendant’s counterclaim for indemnification and duty to

defend against plaintiff is dismissed.
                                               7th day of March, 2019.
                 New Orleans, Louisiana, this _____


                               _____________________
                                    SARAH S. VANCE
                             UNITED STATES DISTRICT JUDGE




1       R. Doc. 20.
2       R. Doc. 21.
3       R. Doc. 1-1.
